Case 21-11829-amc        Doc 5    Filed 06/30/21 Entered 06/30/21 15:01:22            Desc Main
                                  Document      Page 1 of 1


MARCUS & HOFFMAN, P.C.
BY: MICHELLE J. STRANEN, ESQUIRE
Attorney Identification No. 208793
326 West State Street
Media, PA 19063
(610) 565-4660
Attorney for Creditor

                        UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF PENNSYLVANIA


IN RE:                                          :           CASE NO. 21-11829-amc
   GRACE LOUISE DAHLQUIST                       :
                                                :
                                                :                   Chapter 13

       NOTICE OF APPEARANCE AND DEMAND FOR SERVICE OF PAPERS

        PLEASE TAKE NOTICE THAT Gwynedd Club Condominium Association, a
condominium association organized and existing under the laws of Pennsylvania appears herein
by its counsel, Marcus & Hoffman, P.C., and pursuant to Bankruptcy Rule 2002 and Section
1109(b) of the Bankruptcy Code, 11 U.S.C.A. § 1109(b), demands that all notices given or
required to be served in this case, be given to and served upon the following:

                                     Michelle J. Stranen, Esquire
                                     Marcus & Hoffman, P.C.
                                     326 West State Street
                                     Media, PA 19063

        PLEASE TAKE FURTHER NOTICE, that the foregoing demand includes not only the
notices and papers referred to in the Rules specified above, but also includes without limitation,
orders and notices of any applications, motions, petitions, pleadings, requests, complaints or
demands, whether transmitted or otherwise: (1) which affect or seek to affect in any way any
rights or properties in which Gwynedd Club Condominium Association may have an interest, or
(2) which require or seek to require any act, delivery of any property, payment or other conduct
by Grace Louise Dahlquist.




Dated: 6/30/2021                                    MICHELLE J. STRANEN, ESQUIRE
                                                    Marcus & Hoffman, P.C.
                                                    326 West State Street
                                                    Media, PA 19063
                                                    (610) 565-4660
                                                    mstranen@marcushoffman.com
